Froceeding pursuant to CPLR article 78 to review a determination of the New York State Department of Motor Vehicles dated August 2, 2004, affirming a determination of an Administrative Law Judge which, after a hearing, found that the petitioner violated New York City Traffic Rules and Regulations (34 RCNY) § 4-15 (b) (9) and (10), and imposed a penalty.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
The procedure employed by the traffic enforcement officers in this case for stopping vehicles and subjecting them to inspections was nondiscriminatory and constitutional (see Matter of Valente Equip. Leasing Corp. v Martinez, 19 AD3d 701 [2005]; *498Matter of Rizzo Assoc., Inc. v Martinez, 16 AD3d 590, 591 [2005]; Matter of Dumpmasters, Inc. v Martinez, 15 AD3d 658 [2005]; Matter of Imperia Bros. Inc. v Martinez, 14 AD3d 564 [2005]). Moreover, contrary to the petitioner’s contention, the determination that the petitioner’s vehicle was stopped pursuant to this nondiscriminatory pattern of selection was supported by substantial evidence provided by the testimony of the officer who issued the summonses (see generally Matter of Metro Demolition Contr. Corp. v Martinez, 12 AD3d 513, 514 [2004]; Matter of Masons v Martinez, 8 AD3d 671, 672 [2004]; Matter of City Hawk Indus. v Martinez, 2 AD3d 635, 635-636 [2003]). Crane, J.P., Goldstein, Lifson and Dillon, JJ., concur.